Citation Nr: 0010490	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-12 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance of another person.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran is not blind or nearly blind, institutionalized, 
bedridden, nor does he need the aid and assistance of another 
person to perform the routine activities of daily living.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
upon the need for regular aid and attendance have not been 
met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to special monthly 
pension benefits based upon the need for regular aid and 
attendance of another person.  He asserts that the assistance 
he needs for his various disabilities, especially a kidney 
disorder requiring frequent hemodialysis, establishes his 
eligibility for the benefit sought.

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded because it is plausible when viewed in 
a light most favorable to the veteran.  See 38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required pursuant to 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. at 81; Littke v. Derwinski, 
1 Vet. App. 90, 91 (1990).

A permanently and totally disabled veteran who served for at 
least 90 days during a period of war and whose nonservice-
connected disabilities are not the result of the veteran's 
own willful misconduct is entitled to a disability pension.  
See 38 U.S.C.A. § 1521 (West 1991).  A veteran whose 
disability exceeds basic pension eligibility requirements 
also may be entitled to enhanced pension benefits depending 
upon the severity of disability.  Id.  Special monthly 
pension payments are available to a veteran who shows a need 
for regular aid and attendance, or who has at least 60 
percent disability in addition to a single total and 
permanent disability, or who is permanently housebound in 
addition to having a single total and permanent disability.  
Id.; 38 C.F.R. § 3.351 (1999).  The regulation defining the 
term "permanently housebound" contemplates a reasonable 
certainty of lifetime confinement to a dwelling, ward or 
clinical area.  See 38 C.F.R. § 3.351(e).

The regulation defining the term "need for regular aid and 
attendance" contemplates helplessness or near helplessness 
demonstrated by blindness or near-blindness, or by nursing 
home institutionalization because of mental or physical 
incapacity, or by being bedridden, or by incapacity to 
perform certain personal functions listed by regulation 
(listed incapacities).  See 38 C.F.R. § 3.351(b).  The listed 
incapacities include the inability, without assistance, to 
dress or undress, to keep ordinarily clean and presentable, 
to adjust a prosthetic or orthopedic appliance, to feed 
oneself, to protect oneself from daily environmental hazards, 
and to attend to the wants of nature.  See 38 C.F.R. 
§ 3.352(a).  A pensioned veteran not otherwise entitled to 
aid and attendance must demonstrate at least one of the 
listed incapacities that VA then considers in light of the 
totality of the veteran's condition.  See Turco v. Brown, 9 
Vet. App. 222, 224-25 (1996).

In July 1995 the RO found the veteran medically eligible for 
a nonservice-connected pension at the housebound rate because 
of his 100 percent disability rating for chronic renal 
failure and his 60 percent rating for coronary artery 
disease.  The RO did not approve payment until April 1996 
because the veteran's annual family income exceeded the 
income limitation for pension benefits until then.

In March 1998 the veteran or his representative submitted to 
the RO a completed Medical Report form from a physician who 
had treated the veteran from October 1994 to at least January 
1998.  The report includes a statement that the veteran was 
in need of aid and attendance as a result of the effects of 
moderately severe cardiomyopathy that lowered his exercise 
tolerance and increased fatigability, ventricular arrhythmias 
post implanted defibrillator and chronic severe renal 
failure.  The report identifies no restrictions of the 
veteran's spine, trunk or neck, or restrictions of the lower 
extremities, and states that the veteran needed no aids for 
locomotion.  The only upper extremity restrictions identified 
were diminished shoulder movements, decreased mobility of the 
dialysis access arm, decreased finger dexterity and a lifting 
limit of five pounds.  Although the report form includes 
requests for descriptions of restrictions of the veteran's 
capacity to feed and shave himself, none are listed.  The 
veteran's physician also found that the veteran was 
competent, able to walk and get around, dress and undress 
himself and attend to the needs of nature unassisted, that he 
could wash and keep himself ordinarily clean and presentable, 
and that he was physically and mentally able to protect 
himself from the everyday hazards of life.  The veteran's 
physician also found that the veteran was not blind, 
bedridden, lacking sphincter or bladder control or confined 
to a nursing home.

The RO treated this submission as a claim for entitlement to 
special monthly pension based upon the need for aid and 
attendance.  In March 1998 the RO issued a rating decision 
citing the report as a basis to deny special monthly pension.

In written statements from April and July 1998 the veteran 
asserts entitlement to aid and assistance benefits 
substantially because he is rendered temporarily helpless 
after his kidney dialysis treatments at least three times per 
week.  The veteran's representative submitted directly to the 
Board, along with an appropriate waiver, letters dated in 
August 1999 from two physicians who have treated the veteran.  
The letters state that the veteran experienced increasing 
difficulty with ambulation, even around his house, and that 
he required the use of a walker or a cane.

As the record stands, there is no evidence associated with 
the claims file indicating that the veteran is blind or near 
blind, bedridden, institutionalized, or that he uses or needs 
a prosthetic or orthopedic appliance, nor does the veteran so 
claim.  Although the claims file includes substantial 
documentation of the veteran's private and VA examination, 
evaluation, treatment and hospitalization for many 
nonservice-connected disorders from the time of his 
separation from service to August 1999, there is no claims 
file evidence that the veteran has a listed incapacity.  
Therefore, the Board is constrained to find that the evidence 
fails to establish that the veteran is helpless or so nearly 
helpless as to require the regular aid and attendance of 
another person.

The Board acknowledges the severity of the veteran's various 
disorders and understands and sympathizes with his financial 
need.  However, the preponderance of the evidence is against 
finding that the criteria for aid and assistance have been 
met.  There is not such a state of equipoise of positive and 
negative evidence to otherwise permit favorable action on the 
veteran's claim.  38 U.S.C.A. § 5107(b).


ORDER

Special monthly pension based upon the need for regular aid 
and attendance of another person is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 
- 2 -


- 2 -


